Title: From Thomas Jefferson to Enoch Edwards, 17 September 1801
From: Jefferson, Thomas
To: Edwards, Enoch


Dear Sir
Monticello Sep. 17. 1801
I recieved by our last post your favor of Aug. 31. and immediately wrote to mr Barnes, who was soon to set out for Philadelphia, to have measures taken for recieving & bringing on the carriage, & for paying mr Hanse’s bill. I am glad you had no scroll put behind it, as I think them unhandsome. I have no doubt of entire satisfaction with the whole business and have to give you many thanks for the attentions yourself and mrs Edwards have been so good as to bestow on it. the favor respecting the carpets I will in due time ask of you. I expect within a week from this time to return to Washington, and suppose mr Barnes will by that time have got back from Philadelphia, or very soon after. I pray you to present me respectfully to mrs Edwards and to be assured of my sensibility to your kindness and my high esteem & respect.
Th: Jefferson
P.S. Govr. Monroe is at present with his family in my neighborhood, is well, & presents his respects to you.
